DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 6-10, 12, 18-19, 21-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krulic et al. (US20060121805), and further in view of Higgins et al. (US20020119281) as evidenced by Royer et al. (US20050233656). 
As to claim 1,      Krulic et al. (US20060121805) discloses a nonwoven laid scrim without stitching (see e.g. non-woven, multi-axial, multi-later reinforcement fabric having upper and lower layers of netting in Par. 20, no stitching as shown in Fig 2), wherein the nonwoven laid scrim has a main direction and a cross direction(see e.g. netting can be nonwoven fabric in Par. 30, netting fabric also be added by employing unidirectional fiber in Par. 44, non-woven yarns as laid-out relative to the machine direction of +90 degree/-90 degree in Par. 9. 0 degrees/90 degrees relative to a fabric-making machine in Par. 25. First layer of filament yarn is applied to form a +90 degrees/-90 degrees layer of adhesive film-covered filaments forming layered yarn fabric in Par. 9), and wherein the nonwoven laid scrim consists of: 
a first carrier (see e.g. two netting layer 18 in Fig 2 corresponds to the claimed carriers, bottom 18 can be the 1st carrier. Krulic et al. disclose the netting material acts as carrier in Par. 29);
an angled scrim overlying the first carrier (see e.g. unidirectional fabric web 12 & 16 in Fig 2 corresponds to the claimed angled scrim), wherein the angled scrim consists of filaments oriented at least one off-angle measured relative to the cross direction, wherein the at least one off-angle is an angle between 5 degrees and 85 degrees(see e.g. the netting materials fabric is laid at angles ranging from 0 degrees to 90 degrees with respect to the second layer of non-woven, unidirectional fabric, and preferably at an the filaments are oriented at comprises a combination of a positive value of the angle and a negative value of the angle(see e.g. netting fabric also be added by employing unidirectional fiber in Par. 44, 0 degrees/90 degrees relative to a fabric-making machine in Par. 25. while one angled at +45 degree, the other one will angled at -45 degree. Because the second fabric web 16 being at an axial angle of 90 degrees relative to the first web 12 to form a multi-axial non-woven web in Par. 47), and wherein the filaments comprise at least one assembly of carbon fiber filaments (see e.g. see unidirectional fabric include filaments of boron, carbon, and fiberglass, and aramid, nylon, PBO, PEN, polyester and polyethylene polymers in Par. 26); 


    PNG
    media_image1.png
    511
    525
    media_image1.png
    Greyscale

a second carrier directly in contact with the angled scrim (see e.g. top carrier 18 that is above 16 in Fig 2), 
wherein the first carrier and the second carrier comprises a 0/90 scrim, and wherein the 0/90 scrim comprises (see e.g. netting layer acts as a carrier layer in Par. 29, and netting can be nonwoven fabric in Par. 30, netting fabric also be added by employing unidirectional fiber in Par. 44, non-woven yarns as laid-out relative to the machine direction of +90 degree/-90 degree in Par. 9. 0 degrees/90 degrees relative to a fabric-making machine in Par. 25. First layer of filament yarn is applied to form a +90 degrees/-90 degrees layer of adhesive film-covered filaments forming layered yarn fabric in Par. 9):
a first set of yarns extending generally parallel to the main direction(see e.g. Fig 2); and 
a second set of yarns extending generally parallel to the cross direction directly in contact with and generally perpendicular to the first set of yarns in the main direction (see e.g. Fig 2, netting fabric also be added by employing unidirectional fiber in Par. 44, non-woven yarns as laid-out relative to the machine direction of +90 degree/-90 degree in Par. 9. 0 degrees/90 degrees relative to a fabric-making machine in Par. 25. First layer of filament yarn is applied to form a +90 degrees/-90 degrees layer of adhesive film-covered filaments forming layered yarn fabric in Par. 9), wherein the at least the first set of yarns comprises a same distance between adjacent yarns of the first set of yarns, the at least second set of yarns comprises a same distance between adjacent yarns of the second set of yarns, or combination thereof(see e.g. the spacing of the yarns in the netting material may be within the range of about 5 mm to about 75 mm in Par. 30. Krulic et al. does not require the spacing of the yarns in the netting to be variable, thus it would have been obvious for a person with ordinary skills in the art to pick the yarns that have same distance between adjacent yarns in order to create a netting has uniform strength at all directions); and
a uni-directional fabric comprising a plurality of filaments (see e.g. repeating the overlaying and liquid resin application steps to form a laid-up article of the thickness desired in Par. 52, thus additional unidirectional fabric web 12 & 16 in Fig 2 can be additionally laid underneath or above carriers, such as but not limited to unidirectional fabric underneath bottom carrier 18, or additional unidirectional fabric web 12 & 16 above top carrier 18 can be added, or additional unidirectional fabric web 12 & 16 in between carriers); 
Krulic et al discloses the coating are on the first carrier and on the second carrier to provide a bond between adjacent layers (see e.g. The netting holds the top layer of filament yarn in place as the liquid resin is applied and penetrates the fabric in Par. 15, unidirectional fabric of filaments having coating and the layers of fabric being held by the adhesive between the first layer of fabric and the second layer of fabric in Par. 26, the netting material held together by a polymeric adhesive coating in Par. 16. non-woven web 12 having a polymeric adhesive coating 14, first non-woven, unidirectional fabric web 12 and second non-woven, unidirectional fabric web 16, each having an adhesive coating 14. The polymeric adhesive coating dissolves to allow liquid resin to wet the yarns in Par. 9), wherein the coating on the first and second carrier increases the shear strength of the nonwoven laid scrim compared to a conventional laminate product without carrier layer with a coating (see e.g. the adhesive bonding is to ensure the reinforcement laminate do not move around or does not slide, thus it is expected that the shear strength would increased as the result of the adhesive coating). 
As discussed above, unidirectional fabric web 12 & 16  and 18 in Fig 2 both can corresponds to the claimed angled scrim, however side Krulic et al. does not explicitly discloses the name scrim, Royer et al. is introduced as evidence reference that regardless of the terminology, how the unidirectional fabric web 12 & 16 or netting/carrier 18 in Fig 2 are both laid is the same as a scrim. 
Royer et al. discloses reinforcement fabric bi-directional scrim can be formed from two layers of single ply yarns that are laid at right angles to each other in Par. 54. Royer et al. also discloses the reinforcement fabric can be made via multiply laminate construction comprise scrim and adhesive bonded carrier in Par. 50, or attached to a carrier substrate in Par. 61. Royer et al. discloses the scrim yarns are adhesive bonded in Par. 55 by adhesive coating in Par. 58. Royer et al. discloses the reinforcement fabric can be made of polyester, nylon or fiberglass and etc in Par. 62. For the above reason, 12/16 and 18 of Krulic are interchangeable with bi-directional scrim in Royer et al. 
Krulic et al. does not discloses wherein the coating comprises a polyester and a latex

Higgins et al. (US20020119281) discloses adhesive precoat is preferred comprise latex and polyester, wherein the coating is applied on reinforcement materials such as scrim layer in Par. 165. 
Both Krulic et al. and Higgins et al. are analogous in the field of adhesive coating composition for reinforcement laminate, it would have been obvious for a person with ordinary skills in the art to modify the adhesive coating composition of Krulic et al. to comprise polyester and latex as taught by Higgins et al. since it is desired to use adhesive coating composition of polyester and latex on reinforcement fabric in order to ensure a strong bond among fabric layers as suggested by Higgins et al.
As to claim 2.    Krulic et al. in view of Higgins et al. discloses the nonwoven laid scrim of claim 1, wherein:
the first carrier comprises a first laid scrim (see e.g. Krulic et al. discloses netting can be 90/0 nonwoven fabric in Par. 30, netting fabric also be added by employing unidirectional fiber in Par. 44. Thus the netting/carrier is also equivalent as scrim as evidenced by Royer et al.).
As to claim 6.    Krulic et al. in view of Higgins et al. discloses the nonwoven laid scrim of claim 1, wherein at least one of the first carrier and the second carrier comprises the coating to provide a bond between the carrier and the angled scrim(see e.g. the netting holds the top layer of filament yarn in place as the liquid resin is applied and penetrates the fabric in Par. 15, unidirectional fabric of filaments having coating and the layers of fabric being held by the adhesive between the first layer of fabric and the second layer of fabric in Par. 26, the netting material held together by a polymeric adhesive coating in Par. 16).
As to claim 7.    Krulic et al. in view of Higgins et al. discloses the nonwoven laid scrim of claim 6, wherein the coating comprises a thermosetting adhesive binder, a thermoplastic adhesive binder, or any combination thereof (see e.g. latex and polyester or any other suitable mateirals in Par. 165 of Higgins et al.).
As to claim 8.    Krulic et al. in view of Higgins et al. discloses the nonwoven laid scrim of claim 1, the main direction and the cross direction are absolutely perpendicular to each other(see non-woven yarns as laid-out relative to the machine direction of +90 degree/-90 degree in Par. 9. 0 degrees/90 degrees relative to a fabric-making machine in Par. 25. First layer of filament yarn is applied to form a +90 degrees/-90 degrees layer of adhesive film-covered filaments forming layered yarn fabric in Par. 9).
As to claim 9.    Krulic et al. in view of Higgins et al. discloses the nonwoven laid scrim of claim 1, wherein at least one of the first carrier and the second carrier comprises fiberglass, polyester, aramid, or combinations thereof (see e.g. see unidirectional fabric include filaments of boron, carbon, and fiberglass, and aramid, nylon, PBO, PEN, polyester and polyethylene polymers in Par. 26).
As to claim 10.    Krulic et al. in view of Higgins et al. discloses the nonwoven laid scrim of claim 1, wherein the at least one off-angle lies within a range of values between 20 and 80 degrees (see e.g. The netting material fabric is laid at angles ranging from 0 degrees to 90 degrees with respect to the second layer of non-woven, unidirectional fabric, and preferably at an average angle of about 45 degrees with respect to said second layer of non-woven, unidirectional fabric in Par. 30).
As to claim 12.    Krulic et al. in view of Higgins et al. discloses the nonwoven laid scrim of claim 1, wherein a majority of the carbon fiber filaments of the at least one assembly of carbon fiber filaments are oriented at the at least one off-angle (see e.g. The netting material fabric is laid at angles ranging from 0 degrees to 90 degrees with respect to the second layer of non-woven, unidirectional fabric, and preferably at an average angle of about 45 degrees with respect to said second layer of non-woven, unidirectional fabric in Par. 30).
As to claim 18.    Krulic et al. in view of Higgins et al. discloses the nonwoven laid scrim of claim 1, wherein the at least one assembly of carbon fiber filaments comprises:
a first assembly of carbon fiber filaments, wherein the first assembly of carbon fiber filaments comprises a plurality of filaments that are generally parallel to each other and that overlie the first carrier at a positive value of the at least one off-angle (see e.g. 12 and 16 are at different angle relative to the main direction in Fig 2. If the carrier laid on the filament at 45 degree, because first filament cross the second filament at 90 degree, then the first assembly would be 45 degree, + or -, the second assembly would be also 45 degree, but would be – or + instead); and
a second assembly of carbon fiber filaments, wherein the second assembly of carbon fiber filaments comprises a plurality of filaments that are generally parallel to each other and that overlie the first carrier at a negative value of the at least one off-angle, and wherein the second assembly of carbon fiber filaments crosses over the first assembly of carbon fiber filaments at a crossing angle (see e.g. while one angled at +45 degree, the other one will angled at -45 degree. Because the second fabric web 16 being at an axial angle of 90 degrees relative to the first web 12 to form a multi-axial non-woven web in Par. 47).
As to claim 19.    Krulic et al. in view of Higgins et al. discloses the nonwoven laid scrim of claim 18, wherein the crossing angle is defined as (180 degrees - 2*(the absolute value of the at least one off-angle)), and wherein the crossing angle lies within a range of values between 0 and 140 degrees (see discussion of claim 18, if the off-angle is 45, The first crossing angle would be 90).
As to claim 21.    Krulic et al. in view of Higgins et al. discloses the nonwoven laid scrim of claim 1, wherein the unidirectional fabric comprises a plurality of carbon fiber filaments overlying the first carrier and oriented in a direction parallel to the main direction (see e.g. netting fabric has two set of yarns in Fig 2, netting fabric also be added by employing unidirectional fiber in Par. 44, 0 degrees/90 degrees relative to a fabric-making machine in Par. 25. repeating the overlaying and liquid resin application steps to form a laid-up article of the thickness desired in Par. 52, thus additional unidirectional fabric web 12 & 16 in Fig 2 can be additionally laid underneath carrier 18, or above carrier 18. such as but not limited to unidirectional fabric underneath bottom carrier 18, or additional unidirectional fabric web 12 & 16 above top carrier 18 can be added, or additional unidirectional fabric web 12 & 16 in between carriers).
As to claim 22.    Krulic et al. in view of Higgins et al. discloses the nonwoven laid scrim of claim 1, wherein at least one of the angled scrim and the nonwoven laid scrim is symmetrical about an axis(see e.g. The netting material fabric is laid at angles ranging from 0 degrees to 90 degrees with respect to the second layer of non-woven, unidirectional fabric, and preferably at an average angle of about 45 degrees with respect to said second layer of non-woven, unidirectional fabric in Par. 30. the second fabric web 16 being at an axial angle of 90 degrees relative to the first web 12 to form a multi-axial non-woven web in Par. 47. Thus the angle of the laid scrim would be + - 45 vs the carrier layer main direction. Thus symmetrical claim limitation is met).
As to claim 23.   Krulic et al. in view of Higgins et al. discloses the nonwoven laid scrim of claim 22, wherein the axis is parallel to the main direction or the cross direction of the nonwoven laid scrim (see discussion of claim 1, Fig 2).
As to claim 24.   Krulic et al. in view of Higgins et al. discloses the nonwoven laid scrim of claim 1, wherein the first carrier overlies the uni-directional fabric (see discussion of claim 1&21, Fig 2).
As to claim 25.    See discussion of claim 1, 
Krulic et al. in view of Higgins et al. additionally discloses a first carrier overlying the uni-directional fabric(see e.g. repeating the overlaying and liquid resin application steps to form a laid-up article of the thickness desired in Par. 52, thus additional unidirectional fabric web 12 & 16 or scrim  in Fig 2 can be additionally laid underneath or above carriers, such as but not limited to unidirectional fabric underneath bottom carrier 18, or additional unidirectional fabric web 12 & 16 or scrim  above top carrier 18 can be added, or additional unidirectional fabric web 12 & 16 or scrim  in between carriers);

Claims 3, 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krulic et al. (US20060121805) and Higgins et al. (US20020119281) as evidenced by Royer et al. (US20050233656), and further in view of McAliley et al. (US4714642).
As to claim 3.    Krulic et al. in view of Higgins et al. does not discloses the nonwoven laid scrim of claim 1, wherein the at least one assembly of carbon fiber filaments comprises greater than 50 carbon fiber filaments.
McAliley et al. discloses when carbon fiber filament is provided as form of multifilamentary tow of carbon fibers, the carbon fiber is enabled with an improved and novel physical configuration that better enables it to undergo impregnation with a matrix-forming resin to form quality composite articles for aerospace structure component (see e.g. line 35-45 in column 1). McAliley discloses the carbon fiber multifilament tow should be in a untwisted state with a flattened configuration wherein the fiber tow comprise 1000 to 50000 adjacent continuous filament (see e.g. line 20-30 in column 4) such to create multitude of interstices between adjacent filaments which are well adapted to receive and retain a matrix-forming resin(see e.g. line 25-35 in column 3), wherein when the filament is in a substantially untwisted state, the fiber tow can resist lateral expansion to a width that is as much as three times the original width (see e.g. in abstract, line 35-41 in column 3).  
McAliley et al. further discloses in a preferred embodiment the multifilamentary tow of carbonaceous fibrous material is substantially free of a twist. However, if desired a real or false twist may be imparted to or superimposed upon a preexisting twist of the adjacent multifilamentary filaments following the decollimation treatment.  For instance, a twist of approximately 0.1 to 6.0 turns per inch (e.g., 0.1 to 1.0 turns per inch, or 0.1 to 1.0 turns per 2.54 cm) conveniently can be exhibited in the product.  However, as discussed hereafter such real or false twist must be removed prior to carrying out the flaring test and the entanglement index test discussed hereafter (see e.g. line 19-30 in column 12).
Both Krulic et al. in view of Higgins et al. and McAliley et al. are analogous in the field of carbon fiber filament that that can be impregnated with resin in vehicle or aircraft application (see e.g. rackets and boat hulls, automobile panels, and aircraft wings and fuselage in Par. 62 of Krulic et al.)(see e.g. carbon fiber reinforced composites include aerospace structural components, rocket motor casings, deep-submergence vessels, ablative materials for heat shields on re-entry vehicles, strong lightweight sports equipment, etc in background of the invention of McAliley et al.), it would have been obvious for a person with ordinary skills in the art to modify/replace the carbon fiber multifilament of Krulic et al. in view of Higgins et al. with the carbon fiber filament tow comprise flattened untwisted fiber tow comprise 1000 to 50000 adjacent continuous filament taught by McAliley such to create multitude of interstices between adjacent filaments which are well adapted to receive and retain a matrix-forming resin(see e.g. line 25-35 in column 3), while be able to resist lateral expansion to a width that is as much as three times the original width (see e.g. in abstract, line 35-41 in column 3), and ultimately enable the carbon fibrous tow with improved and novel physical configuration that better enables it to undergo impregnation with a matrix-forming resin to form quality composite articles for aircraft or vehicle component as suggested by McAliley et al. 
As to claim 15.    Krulic et al. in view of Higgins et al. and McAliley et al. discloses the nonwoven laid scrim of claim 1, wherein the at least one assembly of carbon fiber filaments comprises a flattened, substantially untwisted tow (see e.g. discussion of claim 3, line 19-30 in column 12, line 45-50 in column 11 of McAliley et al.).
As to claim 16.    Krulic et al. in view of Higgins et al. and McAliley et al. discloses the nonwoven laid scrim of claim 15, wherein the flattened, substantially untwisted tow includes less than 0.5 twists per centimeter (see e.g. discussion of claim 3, McAliley et al. further discloses in a preferred embodiment the multifilamentary tow of carbonaceous fibrous material is substantially free of a twist in19-30 in column 12. McAliley discloses a real or false twist may be imparted to or superimposed upon a preexisting twist of the adjacent multifilamentary filaments following the decollimation treatment.  For instance, a twist of approximately 0.1 to 6.0 turns per inch (e.g., 0.1 to 1.0 turns per inch) conveniently can be exhibited in the product.  However, as discussed hereafter such real or false twist must be removed prior to carrying out the flaring test and the entanglement index test discussed hereafter. 1 inch=2.54 cm, accordingly even in the instance, there is twist, the twist would be in the range of 0.04 twist/cm to 0.4 twist/cm prior to twist removal. The range of 0.04 twist/cm to 0.4 twist/cm overlaps with the claimed range of less than 0.5 twists per centimeter. As the result, the multiflament tow of carbonaceous fibrous materials is substantially free of a twist in line 19-30 in column 12)
As to claim 17.    Krulic et al. in view of Higgins et al. and McAliley et al. discloses the nonwoven laid scrim of claim 15, wherein the flattened, substantially untwisted tow comprises a cross-section with an aspect ratio, wherein the aspect ratio is defined as a ratio of the width of the at least one assembly of carbon fiber filaments to the height of the at least one assembly of carbon fiber filaments, and wherein the aspect ratio has a value less than 50:1(see e.g. McAliley et al. discloses in a preferred embodiment wherein the multifilament tow comprising 3,000 substantially continuous filaments, the width is of 0.04 to 0.4 cm (see e.g. in claim 21), the thickness or height of the tow is of approximately 0.013 inch (see e.g. in line 20-30 in column 6). 1 inch=2.54 cm, 0.013 inch = 0.033 cm. Thus the aspect ratio of width/height for a tow of 3,000 carbon fiber = 0.04 to 0.4 cm/0.033cm which is equivalent to 1.21 to 12.12, this range fully lies in the claimed rang of less than 50:1).

Response to Arguments
Applicant's arguments filed 2/28/2022 have been fully considered but they are not persuasive. 
Obviousness Rejections
A.    Applicant respectfully traverses the rejection under pre-AIA  35 U.S.C. 103(a) of claims 1, 2, 6-10, 12, 18-19, and 21-25 as assertedly being unpatentable over Krulic et al. (US 2006/0121805). 
Applicant argues Krulic et al. certainly do not teach, suggest, or disclose any coating on the first carrier and on the second carrier to provide a bond between adjacent layers, wherein the coating comprises a polyester and a latex, wherein the coating on the first and second carrier increases the shear strength of the nonwoven laid scrim compared to a conventional laminate product without carrier layer with a coating as claimed in independent claims 1 and 25. In fact, Krulic et al. specifically and consistently adhere their reinforcement fabric by their adhesive 14 on the unidirectional webs 12 and 16. 
Applicant argues Krulic et al. are silent as to any coating that comprises a polyester and a latex as claimed. Krulic et al. are also silent as to any coating on the first and second carrier that increases the shear strength of the nonwoven laid scrim compared to a conventional laminate product without carrier layer with a coating as claimed in independent claims 1 and 25. 
Examiner respectfully disagrees:
Krulic et al discloses the coating are on the first carrier and on the second carrier to provide a bond between adjacent layers (see e.g. The netting holds the top layer of filament yarn in place as the liquid resin is applied and penetrates the fabric in Par. 15, unidirectional fabric of filaments having coating and the layers of fabric being held by the adhesive between the first layer of fabric and the second layer of fabric in Par. 26, the netting material held together by a polymeric adhesive coating in Par. 16. non-woven web 12 having a polymeric adhesive coating 14, first non-woven, unidirectional fabric web 12 and second non-woven, unidirectional fabric web 16, each having an adhesive coating 14. The polymeric adhesive coating dissolves to allow liquid resin to wet the yarns in Par. 9), wherein the coating on the first and second carrier increases the shear strength of the nonwoven laid scrim compared to a conventional laminate product without carrier layer with a coating (see e.g. the adhesive bonding is to ensure the reinforcement laminate do not move around or does not slide, thus it is expected that the shear strength would increased as the result of the adhesive coating). 
As discussed above, unidirectional fabric web 12 & 16 in Fig 2 corresponds to the claimed angled scrim, however side Krulic et al. does not explicitly discloses the name scrim, Royer et al. is introduced as evidence reference that regardless of the terminology, how the unidirectional fabric web 12 & 16 or netting/carrier 18 in Fig 2 are both laid is the same as a scrim. 
Royer et al. discloses reinforcement fabric bi-directional scrim can be formed from two layers of single ply yarns that are laid at right angles to each other in Par. 54. Royer et al. also discloses the reinforcement fabric can be made via multiply laminate construction comprise scrim and adhesive bonded carrier in Par. 50, or attached to a carrier substrate in Par. 61. Royer et al. discloses the scrim yarns are adhesive bonded in Par. 55 by adhesive coating in Par. 58. Royer et al. discloses the reinforcement fabric can be made of polyester, nylon or fiberglass and etc in Par. 62. For the above reason, 12/16 and 18 of Krulic are interchangeable with bi-directional scrim in Royer et al. 
Krulic et al. does not discloses wherein the coating comprises a polyester and a latex

Higgins et al. (US20020119281) discloses adhesive precoat is preferred comprise latex and polyester, wherein the coating is applied on reinforcement materials such as scrim layer in Par. 165. 
Both Krulic et al. and Higgins et al. are analogous in the field of adhesive coating composition for reinforcement laminate, it would have been obvious for a person with ordinary skills in the art to modify the adhesive coating composition of Krulic et al. to comprise polyester and latex as taught by Higgins et al. since it is desired to use adhesive coating composition of polyester and latex on reinforcement fabric in order to ensure a strong bond among fabric layers as suggested by Higgins et al.
For the above reason, applicant’s argument is not persuasive. 

Applicant argues the prior art fails to teach, suggest, or disclose any nonwoven laid scrim having a first carrier, an angled scrim, and a second carrier as claimed. Clearly, Krulic et al. are disclosing 0/90 netting where yarns are at 0 degrees and 90 degrees relative to the fabric- making machine, with the angle of 0 degrees and 90 degrees having an average angle of 45 degrees. 
Applicant argues Although netting material 18 is laid in angles with respect to the non-woven unidirectional fabric (12 and 16), there is still no disclosure in Krulic et al. of any angled scrim as claimed. 
Applicant argues the non-woven, unidirectional fabric webs 12 and 16 of Krulic et al. do not include the claimed angled scrim overlying the first carrier. The unidirectional fabric webs 12 and 16 of filaments having individual filaments in only one direction of Krulic et al. do not include the claimed angled scrim consisting of filaments oriented at least one off-angle, wherein the filaments are orientated at a combination of a positive value of the angle and a negative value of the angle. 
Applicant argues the filaments of the unidirectional fabric webs 12 and 16 are certainly not oriented in at least one off-angle of an angle between 5 degrees and 85 degrees as claimed. In fact, paragraph [0025] states, "The term non-woven, unidirectional, multi-axial layered fabric is defined as adhering layers of non-woven fabric having filaments yarns laid at relative angles, for instance 0 degrees/90 degrees relative to a fabric-making machine." The unidirectional fabric webs 12 and 16 are not any angled scrim as claimed. The unidirectional fabric webs 12 and 16 are only oriented in 0 degrees and 90 degrees, or in other words, relative to the main direction and the cross direction of the fabric-making machine. No other angles for the unidirectional fabric webs 12 and 16 are discussed within Krulic et al. such as the claimed off-angle between 5 degrees and 85 degrees, at a combination of a positive value of the angle and a negative value of the angle. Clearly, Krulic et al. are silent as to any nonwoven laid scrim as claimed. 
Examiner respectfully disagrees:
Unidirectional fabric webs 12 and 16 in Krulic corresponds to, not include, the claimed angled scrims, as shown in the above figure, angled scrim 12 and 16 are over 1st carrier. 
Netting layers 18 in Krulic corresponds to the 1st carrier and 2nd carrier as shown in figure below. 
Krulic et al. discloses unidirectional fabric can laid out relative to the machine direction of +90 degree/-90 degree. The term non-woven, unidirectional, multi-axial layered fabric is defined as adhering layers of non-woven fabric having filament yarns laid at relative angles, for instance, 0 degrees/90 degrees relative to a fabric-making machine in Par. 25. In another word, Krulic et al. merely uses 0 degrees/90 degrees relative to a fabric-making machine as an example or preferred sample. As Krulic disclosed, the axial angle is preferably about 90 degrees in Par. 26. However any angle of relative angles are possible which can range from 0 to +90, or 0 to -90 degrees relative to a fabric-making machine. 

    PNG
    media_image1.png
    511
    525
    media_image1.png
    Greyscale

Krulic et al. discloses the netting material fabric/carrier 18 is laid at angles ranging from 0 degrees to 90 degrees with respect to the second layer of non-woven, unidirectional fabric/angled scrim, and preferably at an average angle of about 45 degrees with respect to said second layer of non-woven, unidirectional fabric in Par. 30. 
In the instant application fiber filaments 17 of scrim can also include an off-angle measured relative to direction B of nonwoven laid scrim 10 in Par. 51. In another word, Krulic uses scrim to compare to the cross direction and main direction, but instant application uses filament of 0/90 carrier as cross direction and main direction. Thus even if a same configuration would have different measurement. 

    PNG
    media_image2.png
    525
    597
    media_image2.png
    Greyscale

So as marked in the office action, if Krulic use the carrier yarn direction as main direction and cross direction by using applicant’s standard, due to the fact, that netting material fabric/carrier 18 is laid at angles ranging from 0 degrees to 90 degrees preferably about 45 degree, and both angled scrim 12 and 16 are laid at relative angles
in the instant application, The term "off-angle" is intended to mean an angle that is measured relative to the cross direction, or the horizontal direction or width, of a scrim in Par. 16. If Krulic uses applicant’s standard of measure the angle, the claim limitation is met. 
Last but not the least, The instant application is claiming a finished product. So let us compare the finished product in Krulic and instant application by looking at above two figure. As we can see, both laid scrim lamiante are clearly obvious variant of each other, in particular, Krulic also discloses angled scrim 12 and 16 do not parallel to the main direction and cross direction of the carrier layers 18, but have an offset angle ranging from 0 degrees to 90 degrees in Par. 30.  Range of 0 degrees to 90 degrees overlaps with claimed angle between 5 degrees and 85 degrees. Since Krulic discloses this offset angle can preferably at an average angle of about 45 degree in Par. 30. Under another preferred example as argued by the applicant that when scrim 12/16 are laid at 0 degrees/90 degrees. The offset angle between the 12/16 and the cross direction of the carrier would be +45/-45. 
Thus Krulic met the claim limitation of angled scrim consists of filaments oriented at least one off-angle measured relative to the cross direction, wherein the at least one off-angle is an angle between 5 degrees and 85 degrees wherein the filaments are oriented at a combination of a positive value of the angle and a negative value of the angle. 
As discussed above, unidirectional fabric web 12 & 16 and 18 in Fig 2 both corresponds to the claimed angled scrim, however side Krulic et al. does not explicitly discloses the name scrim, Royer et al. is introduced as evidence reference that regardless of the terminology, how the unidirectional fabric web 12 & 16 or netting/carrier 18 in Fig 2 are both laid is the same as a scrim. 
Royer et al. discloses reinforcement fabric bi-directional scrim can be formed from two layers of single ply yarns that are laid at right angles to each other in Par. 54. Royer et al. also discloses the reinforcement fabric can be made via multiply laminate construction comprise scrim and adhesive bonded carrier in Par. 50, or attached to a carrier substrate in Par. 61. Royer et al. discloses the scrim yarns are adhesive bonded in Par. 55 by adhesive coating in Par. 58. Royer et al. discloses the reinforcement fabric can be made of polyester, nylon or fiberglass and etc in Par. 62. For the above reason, 12/16 and 18 of Krulic are interchangeable with bi-directional scrim in Royer et al. 
For the above reason, applicant’s argument is not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Manley et al. (US 20060192373), Palmer et al. (US5809508), Provost et al. (US20080113152). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066. The examiner can normally be reached Mon, Tue, Wed, Thur 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG GUO/Primary Examiner, Art Unit 1783